DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 6 September 2022.  Claims 1-6 are current pending of which claims 5 and 6 are withdrawn from consideration.  Claim 1 is currently amended.  

Information Disclosure Statement
It may be important to note that while the Foreign Document listed in the IDS, and of which a copy and translation has been provided, has been considered, this reference appears to be directed to a tape dispenser and the Examiner is unsure of the applicability to the disclosure as filed.  The Examiner only notes this in case a different document was intended to be filed.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2016/0369414 to Ono et al. (Ono).
As to claim 1, Ono teaches a carbon dioxide gas phase reduction apparatus comprising an oxidation tank including an oxidation electrode (31/32), a reduction tank which is adjacent to the oxidation tank and to which carbon dioxide is supplied and a gas reduction sheet comprising an ion exchange membrane (35) and a reduction electrode (33) laminated together and located between the oxidation tank and the reduction tank such that the ion exchange membrane is located on a side of the oxidation tank and the reduction electrode is located on a side of the reduction tank and wherein the reduction electrode is connected to the oxidation electrode by a lead and conducts a reduction reaction of the carbon dioxide by a current flowing through the lead (Paragraphs 0102-0105; Figure 16).
The reduction tank of Ono is capable of holding any number of fluids and thus capable of operating to perform the functional language of “to which carbon dioxide is supplied such that the reduction tank is filled with the carbon dioxide or a gas containing carbon dioxide without being filled with a liquid” (MPEP 2114).  
As to claim 2, Ono teaches the apparatus of claim 1.  Ono further teaches that the apparatus comprises a light source, a source of sunlight (2), for irradiating the oxidation electrode with light (Paragraph 0111).
As to claim 4, Ono teaches the apparatus of claim 1.  Ono further teaches that the oxidation electrode comprises an n-type semiconductor (Paragraphs 0027-0035).

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2018/0202056 to Park et al. (Park).
As to claim 1, Park teaches a carbon dioxide gas phase reduction apparatus comprising an oxidation tank (anode region) including an oxidation electrode (anode), a reduction tank (cathode region) adjacent to the oxidation tank and to which carbon dioxide is supplied, a gas reduction sheet comprising an ion exchange membrane (electrolyte membrane) and a reduction electrode (cathode) laminated together, the gas reduction sheet located between the oxidation tank and the reduction tank such that the ion exchange membrane is located on a side of the oxidation tank and the reduction electrode is located on a side of the reduction tank and wherein the reduction electrode is connected to the oxidation electrode by a lead and conducts a reduction reaction of the carbon dioxide by a current flowing through the lead (Claim 1; Figures 2 and 3).  The limitation “carbon dioxide is supplied such that the reduction tank is filled with the carbon dioxide or a gas containing carbon dioxide without being filled with a liquid” is a functional limitation; nonetheless, Park specifically teaches that the reduction tank is filled with carbon dioxide gas and water vapor, thus considered to be a gas phase, and thus filled with a gas containing carbon dioxide without being filled with a liquid 
As to claim 3, Park teaches the apparatus of claim 1.  Park further teaches that the apparatus comprises a power source connected to the lead (Claim 1; Figure 3).

Response to Arguments
Applicant's arguments filed 6 September 2022 have been fully considered but they are not persuasive.  Applicants argue that the new claim limitations are not taught by the prior art.  However, as discussed above, the Examiner disagrees.   The Examiner maintains that the apparatus of Ono is capable of performing these new functional limitations and that the apparatus of Park specifically performs these functional limitations.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2013/0026029 to Kayaert – Specifically teaching a gaseous only feed into a reduction chamber (See for example, Paragraph 0018 and the Figures)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CIEL P Contreras/Primary Examiner, Art Unit 1794